Case 6:20-cr-00062-JDK-KNM Document 54 Filed 03/08/21 Page 1 of 2 PageID #: 149




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA                      '
                                               '
 v.                                            '          No. 6:20-CR-62
                                               '
 DALTON BREWER                                 '


                         PRELIMINARY ORDER OF FORFEITURE

         The defendant, Dalton Brewer, entered into a plea agreement with the United

 States in which the defendant consented to the forfeiture of the defendant’s interest in

 $3,600.00 in United States currency, and all interest and proceeds traceable thereto,

 representing the amount of cash proceeds obtained by the defendant as a result of the

 offense alleged in Count One of the indictment, which charges a violation of 18 U.S.C. '

 1028(f), Conspiracy to Unlawfully Transfer, Possess, and Use a Means of Identification,

 for which the defendant is personally liable, pursuant to 18 U.S.C. ' 982(a)(2)(B), 18

 U.S.C. ' 1028(a)(5) and 18 U.S.C. ' 981(a)(1)(C)

         The United States has filed a Motion for Preliminary Order of Forfeiture for the

 cash proceeds obtained by the defendant in the amount of $3,600.00.

         IT IS ORDERED, ADJUDGED AND DECREED THAT:

         1.      The defendant, Dalton Brewer, shall forfeit to the United States the sum of

 $3,600.00 in United States currency and all interest and proceeds traceable thereto,

 representing the amount of cash proceeds obtained by the defendant as a result of the



 Preliminary Order of Forfeiture - Page 1
Case 6:20-cr-00062-JDK-KNM Document 54 Filed 03/08/21 Page 2 of 2 PageID #: 150




 offense alleged in Count One of the indictment, which charges a violation of 18 U.S.C. '

 1028(f), Conspiracy to Unlawfully Transfer, Possess, and Use a Means of Identification,

 for which the defendant is personally liable, pursuant 18 U.S.C. ' 982(a)(2)(B), 18

 U.S.C. ' 1028(a)(5) and 18 U.S.C. ' 981(a)(1)(C).

         2.      This order shall become final as to the defendant at the time of sentencing

 and shall be made part of the sentence and included in the judgment, pursuant to

 Fed.R.Crim.P. 32.2(b)(4).

         3.      The United States may, at any time, move to amend this order of forfeiture

 to include substitute property having a value not to exceed $3,600.00 to satisfy the

 amount of cash proceeds forfeited by the defendant in whole or in part.

         4.      Because the forfeiture order will consist only of the forfeiture of cash

 proceeds obtained by the defendant, no ancillary proceeding will be required to

 adjudicate the interests of third parties in the forfeited property, pursuant to Rule

 32.2(c)(1).

         5.      The United States District Court shall retain jurisdiction in the case for the

 purpose of enforcing this order.


          So ORDERED and SIGNED this 8th day of March, 2021.




 Preliminary Order of Forfeiture - Page 2
